PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Guo, Yimin
Application No. 14/611,083
Filed: 30 Jan 2015
For: MRAM HAVING SPIN HALL EFFECT WRITING AND METHOD OF MAKING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 3, 2020 and supplemented on March 19, 2021 and March 22, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 29, 2016, which set a shortened statutory period for reply of three (3) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 30, 2016.  A Notice of Abandonment was mailed on November 16, 2016.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied: (1) the required reply; (2) the petition fee of $1,000.00 as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The application file is being forwarded to Technology Center 2800 for processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions